                  Case 19-51152-CSS       Doc 5       Filed 12/17/19   Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 7

Xceligent, Inc.                                       Case No. 17-12937 (CSS)
                             Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for
the Bankruptcy Estate of Xceligent, Inc.
                           Plaintiff,
v.                                                    Adversary Proceeding No. 19-51152 (CSS)


Bisnow LLC                   Defendant.


           AMENDED SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                      IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is
attached to this summons with the clerk of the bankruptcy court within 30 days after the date of
issuance of this summons, except that the United States and its offices and agencies shall file a
motion or answer to the complaint within 35 days.

         Address of Clerk:    United States Bankruptcy Court
                              District of Delaware
                              824 Market Street
                              3rd Floor
                              Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s
following attorney.


         Damien Nicholas Tancredi, Esquire
         1201 N. Orange Street, Suite 301
         Wilmington, DE 19801
         (302) 351-1910
         damien.tancredi@flastergreenberg.com


If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.




                                                  1
              Case 19-51152-CSS        Doc 5        Filed 12/17/19   Page 2 of 2




YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of
the complaint will be held at the following time and place.

      Address:                                     Room:
      United States Bankruptcy Court               5th Floor, Courtroom No. 6
      District of Delaware
      824 Market Street                            Date and Time:
      Wilmington, DE 19801                         Wednesday, February 10, 2020 at 10 A.M.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


                                                      /s/ Una O’Boyle
                                                      Clerk of the Bankruptcy Court
United States Bankruptcy
Court for the District
of Delaware




Dated: December 17, 2019




                                               2
